Daniels, J.
The verdict was recovered and judgment upon it entered, for money loaned to the defendants as copartners and used by them in their business, carried on at Mobile, in the state of Alabama. The loan of the money by the plaintiff at the instance of S. Levy, one of the partners, for the firm, and the use of it by the firm, were clearly proved as facts in the case. The defense consisted of the alleged fact that after the firm was dissolved the plaintiff received and accepted the notes of S. Levy to the order of, and indorsed by, the defendant, B. Levy, in satisfaction of the liability of the defendants as copartners. That such notes were given after the dissolution of the firm appeared by the evidence, and it was also shown that they were renewed and outstanding when the action was commenced. The plaintiff’s evidence consisted mostly of depositions taken by commission at Mobile, and certain answers were given to cross-interrogatories propounded by the defendant which his counsel omitted to read at the time. They related to the fact alleged by way of defense, that the notes were taken in satisfaction of the original loans, and as they were in conflict with the defense alleged, the plaintiff’s counsel proposed to read them. One of the witnesses examined was asked, “ did he accept such note or notes in discharge of such indebtedness?” The answer given was: “ He did not accept said notes in discharge of such indebtedness. He accepted them as renewals merely and as evidence of his debt.” The same question was asked the defendant, S. Levy, to which he answered that “ there was no agreement or understanding that these notes were to be taken in absolute payment of the debt. Mr. Meyer did not accept said notes or any renewal notes in absolute payment of his debt, but only as the evidence of his debt.” The same interrogatory was also propounded to, and more elaborately answered by, the plaintiff himself. His answer was, that “ there was no special agreement entered into when the form of the notes were changed; that these notes were not taken by me in absolute payment of my debt, but simply as *277evidence of my debt. The whole language and tenor of Hr. B. Levy’s conversation at the time said notes, dated in November, 1868, were received by me, was to the effect that the notes were not the payment of my debt, but they were simply evidence of the debt, and hence the expression of B. Levy that the notes were just as good without indorsement, as he intended to see them paid.” The time referred to by the witness was when notes of the firm were renewed by taking the notes of S. Levy, indorsed by B. Levy. The first and second of these answers were quite clearly improperly received under the strict rules of evidence now existing and applied, and a portion or all of the third is of the same substantial description, for, instead of relating what had been said so that the court and jury could judge of the nature and effect of it, simply the result of the interview referred to, and the construction or conclusion of the witness upon it was given. It was, at most, the expression of the judgment of the witness upon what had been said and done, instead of a relation of what had taken place. The latter was the only legal evidence to' lay before the jury, and that was not contained in the answers of the witnesses (Walker agt. Dunspangle, 20 N. Y., 170, 171, 172; Morehouse agt. Mathews, 2 Com., 514; Messner agt. People, 45 N. Y., 1). The case of Casper agt. O’Brien (47 How., 80) has been cited as supporting the rulings made at the trial, but it fails to do that because the inquiries held to have been proper there were sustained because they required facts and not opinions or conclusions to be given.
These answers bore directly upon the fact in controversy between the parties, and for that reason they cannot be disregarded as harmless. Boas Levy was very properly required to relate what had transpired, and was not allowed to give his conclusion or construction of it, as the other witnesses had. One or the other of these rulings must have been erroneous, and requires for its correction that another trial of the action should be had. The evidence of the defendant, Boas Levy, so far tended to establish the defense made by him that *278the learned justice presiding at the trial found it necessary to submit the inquiry to the jury whether the notes made by S. Levy and indorsed by Boas Levy had not been taken in satisfaction of the partnership liability, and the objectionable answers had a direct, if not a controlling, influence in the settlement of that question.
Other questions are presented in support of the appeal which may not arise upon another trial of the action, and for that reason their present consideration is not necessary. There must be another trial of the case for the correction of the error by which the answers of the witnesses already mentioned were allowed to be read and considered by the jury.
The judgment should be reversed and a new trial ordered, with costs to abide the event.